Citation Nr: 1146462	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-48 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston-Salem VARO.  This matter was before the Board in June 2011, when it was remanded for additional development. 


FINDING OF FACT

The Veteran is shown to have served in combat; he has diagnoses of an Axis I psychiatric disability (to include anxiety disorder); and competent medical evidence relates his psychiatric disability to his military service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran submitted a claim for service connection for bipolar disorder.  However, as noted in the Board's June 2011 remand, and in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim was re-characterized as seeking service connection for a variously diagnosed psychiatric disability. 

The Veteran's DD 214 indicates that his foreign service is "unknown" or "not available"; however, he was awarded the National Defense Service Medal, a Vietnam Service Medal with 1 star, a Vietnam Campaign Medal with device, and the Vietnam Cross of Gallantry with Palm and Frame.  As was noted in the Board's remand, the Vietnam Cross of Gallantry with Palm and Frame was awarded to units for valorous combat achievements.  The Veteran has stated that while serving in Vietnam, he was fearful of incoming, land mines, and firefights; was wounded in combat; and witnessed others wounded and killed.  Although they are not shown among his awards and decorations in his DD-214, he contends that he was awarded two Purple Heart Medals for being wounded in combat.  In the June 2011 remand, the Board noted that the Veteran's service treatment records (STRs) show that in April 1968, he was treated for a contusion to the left lower arm "[d]ue to enemy action on Operation Kentucky in Quang Tri Province".  Based upon the Veteran's service treatment and personnel records, it is conceded that the Veteran served in combat and is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

An August 2008 private treatment letter from Dr. "E.H.", based on a July 2008 psychiatric examination, shows a diagnosis of mixed bipolar disorder.  The Veteran had reported that he served in the Vietnam War from December 1967 to April 1969 as a rifleman.  He cited service stressors including being fearful, and having to avoid incoming, land mines, and firefights.  He reported that he sustained shrapnel wounds to his left hand, left arm, and back; witnessed others being wounded and killed; had buddies who were killed or wounded; had to identify and bag bodies; and that "there was death all around and mangled bodies all over the place".  He reported that he received two Purple Hearts.  Regarding current symptoms, he reported that he wakes in a panic and sweat which lasts 15 to 20 minutes, and has panic attacks twice per week, lasting at least 1 to 3 minutes.  He reported frequent manic episodes lasting a week, which began when he was serving in Vietnam.  He reported long episodes of "feeling blah" with no energy or interest in things for weeks on end.  Dr. E.H. noted that the Veteran had flight of ideas and poor attention span, and his working memory was "100% impaired".  The Veteran reported that anger, sadness, and fear may come upon him without his understanding why 25 percent of the time (which Dr. E.H. opined indicated that the Veteran's prefrontal cortex is dysfunctional).  The Veteran reported hearing his name called twice per week, hearing noises in his house 2 to 5 times per week, and seeing shadows moving out of the corners of his eyes 2 to 5 times per week.  He reported that these hallucinations and illusions occurred when nobody was actually there.  He felt depressed much of the time, with no energy and little interest in things.  He reported rare crying spells and angering and getting agitated easily. Dr. E.H. opined that the Veteran's diagnosed bipolar disorder is service related.  

On July 2011 VA psychiatric examination pursuant to the Board's remand, the Veteran reported ongoing psychiatric treatment since 2008, including medication management with anti-psychotic medication but no individual or group therapy.  He reported that he did not like the medication, which caused side effects of drowsiness and fatigue, and would take it only approximately once per month, though he found it useful when needed for sleep or agitation.  The examiner noted that the Veteran's precise symptoms were unclear due to his not verbalizing his mental health status and functional status; the examiner stated that it was unclear whether the Veteran was intentionally not cooperating with the examination questions.  The Veteran endorsed possible hallucinations, but stated that he had no idea whether he sees things that others don't or that aren't real because "it's all real to me".  He denied excessive energy or other symptoms that the examiner opined would be consistent with mania.  He denied any alcohol or other substance use.  He reported serving in combat in Vietnam, sustaining wounds including to the left arm and the left hand.  He reported that, after service, he was arrested for assaulting police officers and served a suspended sentence.  He was married to his fourth wife, with whom his relationship is "fine as long as she leaves me alone".  He did not trust people, denied any current social relationships, and stated that he preferred to be left alone.  He denied any history of suicide attempts.  He attributed substantial anger and a drive to "beat everybody and be the best" to his time in service.  He reported that others commented to him on how different he was after he separated from service.  He reported that, after service, he just wanted to "ball up and be left alone".

On mental status examination, the examiner noted that the Veteran was highly agitated and had extreme difficulty completing the psychological questionnaires, stating that the questions did not make sense and could not be answered.  The examiner noted that the Veteran appeared baffled by the questions and frustrated, and responded to direct questions with confusion and a lack of comprehension.  The examiner noted the Veteran's combat experience as a PTSD stressor.  The Veteran endorsed a number of chronic PTSD symptoms (including avoidance of stimuli associated with the trauma, increased arousal, and re-experiencing the traumatic event) which he reported had been present since his return from Vietnam.  The examiner noted that the Veteran had difficulty directly reporting the changes in his behavior which he attributed to Vietnam and became irritated at attempts by the examiner to elicit answers.

The diagnoses were anxiety disorder, not otherwise specified, and a provisional Axis II diagnosis of personality disorder, not otherwise specified; the examiner opined that it was difficult to delineate personality factors from the Axis I diagnosis of anxiety disorder and which contributes more to the Veteran's functional status.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner stated that, due to inconsistencies and difficulty eliciting information from the Veteran, the main evidence toward a PTSD diagnosis was the Veteran's endorsement of symptoms on a self-report measure: he did not provide specific examples of such symptoms and was not forthcoming with information to adequately substantiate the symptoms he endorsed.  The examiner also noted that the Veteran was inconsistent between what he reported to the private psychiatrist Dr. E.H., what the service records show, and what he reported on VA examination.  The examiner opined that the Veteran was "clearly distressed" and "it is at least as likely as not that he has one or more Axis I and/or Axis II disorder(s)", yet there was not enough information to arrive at a specific diagnosis without resort to speculation.  The examiner opined that the Veteran provided no information to indicate a diagnosis of bipolar disorder and exhibited poor understanding of what that diagnosis would refer to.  [The Board notes that, despite these statements, the examiner gave an Axis I diagnosis of anxiety disorder, not otherwise specified.]  The examiner opined, "It is at least as likely as not that [the Veteran's] military service contributed to his current psychiatric status and he displays anger and distress regarding his service experience."

While it is that the Veteran's accounts of stressor events contain some degree of embellishment, it is nonetheless shown that he served in combat and the occurrence of a stressor event in service is not in dispute.  The Veteran's reports of symptoms (which are the basis for the diagnoses provided) have been (as was noted by the July 2011 VA examiner) inconsistent, and characterized by an element of obfuscation (also noted by the July 2011 VA examiner), suggesting a degree of self-serving, and rendering difficult the identification of the precise nature of his acquired psychiatric disability; however, it is not in dispute that he has an Axis I diagnosis.  The July 2011 VA examiner, who reviewed the entire record, conducted a thorough psychiatric evaluation, and provided a thorough explanation of rationale has related the Veteran's variously diagnosed psychiatric disability to his military service.  Whether a current psychiatric disability may be related to remote events in service is a complex medical question; the Board finds no reason to question the opinion of the July 2011 VA examiner, and finds it both probative and persuasive.  All of the requirements for establishing service connection for a psychiatric disability are met; therefore service connection for a variously diagnosed psychiatric disability is warranted.  


ORDER

Service connection for a variously diagnosed psychiatric disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


